F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                           APR 6 2004
                                 TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                              Clerk

 SINCLAIR OIL CORPORATION, a
 Wyoming corporation,
                                                        No. 03-5116
               Plaintiff - Appellant,
          v.                                          (N.D. Oklahoma)
 TEXACO, INC., a Delaware                         (D.C. No. 01-CV-642-P)
 corporation,

               Defendant - Appellee.


                            ORDER AND JUDGMENT          *




Before EBEL , ANDERSON , and McCONNELL , Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Sinclair Oil Corp. appeals from the grant of summary judgment to Texaco,

Inc. on Sinclair’s claim that Texaco should indemnify Sinclair for costs incurred

as a result of a lawsuit brought against Sinclair by a third party who was injured

by exposure to material on property which Sinclair had purchased from Texaco.

The district court rejected Sinclair’s claims for indemnity both under the terms of

the purchase agreement by which Sinclair purchased the property from Texaco

and under Oklahoma’s common law. We affirm.



                                 BACKGROUND

      Texaco commenced operation of the West Tulsa Refinery Complex in the

1920s. In 1977, it leased a portion of the Refinery property (the “Leased

Property”) to the Tulsa River Parks Authority (the “City”). Sinclair purchased the

Refinery, including the Leased Property, from Texaco in July 1983, as

documented by a Purchase Agreement. Following the purchase by Sinclair, the

City retained exclusive possession of the Leased Property.

      In 1991, the City needed to install an expanded sewer system, which

necessitated digging a trench across the Leased Property. In September 1991,

while excavating the trench across the Leased Property, workers discovered drums

containing a black material. The City hired an environmental consulting company

to supervise the removal and disposal of the drummed material. Gary Medlin was


                                         -2-
an employee of the environmental consulting company. During the removal of the

drums, Medlin was exposed to the material in the drums and suffered respiratory

injuries.

       In May 1993, Medlin and his wife sued Sinclair, Texaco and others in

Oklahoma state court, seeking actual and punitive damages for the injuries Medlin

received while removing the drummed material from the Leased Property. Texaco

moved for summary judgment in the Medlin lawsuit, on the ground that it was a

former, as opposed to current, owner of the Leased Property and therefore owed

no duty to Medlin, an invitee on the Property. On June 18, 1997, the trial judge

in the Medlin lawsuit granted Texaco’s motion for summary judgment on the

ground that Texaco owed no duty to Medlin. That decision was affirmed on

appeal by the Oklahoma Court of Appeals. In June 2000, Sinclair settled the

Medlins’ claims by paying them $449,500. Sinclair had also incurred attorneys’

fees and costs of $228,130.

       On August 29, 2001, Sinclair commenced this diversity action against

Texaco, claiming, inter alia, that Texaco breached the Purchase Agreement when

it refused to indemnify Sinclair for damages incurred by Sinclair in the Medlin

lawsuit, and that it had also breached common law, non-contractual obligations to

indemnify Sinclair. Texaco filed motions for partial summary judgment, arguing

that Sinclair’s common law indemnity claim failed as a matter of law because


                                        -3-
“undisputed facts demonstrate that Sinclair’s alleged liability in the Medlin

litigation was not based upon vicarious liability” as required under Oklahoma law

and that the terms of the Purchase Agreement did not obligate Texaco to

indemnify Sinclair. Appellant’s App. Vol. I at 27. The district court granted

Texaco’s motions, entering judgment in favor of Texaco and dismissing the case.

Sinclair appeals.



                                   DISCUSSION

      Sinclair seeks indemnity from Texaco both under the terms of the Purchase

Agreement and under Oklahoma common law. Certain provisions of the Purchase

Agreement are critical to an analysis of Sinclair’s claim based upon contractual

indemnity. Section 3.2 provides in pertinent part:

      Texaco to Indemnify Sinclair . Except as otherwise provided in this
      Agreement, Texaco shall indemnify Sinclair with respect to the
      consequences of actions that Texaco took, or failed to take, as the
      owner or operator of the West Tulsa Refinery Complex, at any time
      prior to the date of closing of this sale to Sinclair. This section shall
      not apply to matters covered by the Oklahoma Workmen’s
      Compensation Act.

Id. at 82. Section 3.1(b) of the Agreement defines “indemnify” as:

      [t]o pay, perform, discharge, defend, indemnify and hold harmless
      that party, its officers, directors, employe[e]s and agents, from and
      against claims, liabilities (including claims for civil penalties to the
      extent that such claims are legally indemnifiable), obligations, losses
      and expenses (including reasonable attorney’s fees) arising from the


                                          -4-
      matter specified, and regardless of whether the indemnified party was
      negligent in connection with such matter.

Id. at 81. Section 3.1(d) of the Agreement also provides for “hazardous exposure

claims,” defined as:

      one based on the injury, sickness, disease or death of any person,
      including any employe[e] of either Texaco or Sinclair, as a result of
      that person’s exposure to any chemical, emission, material, process
      or condition generated or existing at the West Tulsa Refinery
      Complex.

Id. at 81-82. Section 3.6 of the Agreement provides for the sharing of liability for

such “hazardous exposure claims” as follows:

      3.6 Hazardous Exposure Claims . As between Texaco and Sinclair,
      with respect to any hazardous exposure claim or suit based on the
      exposure of any person which occurred both before and after the date
      of closing, (i) Texaco shall bear responsibility to the degree
      represented by a fraction, the numerator of which is the number of
      days such person was exposed before the date of closing, and the
      denominator of which is the number of days such person was exposed
      both before and after the date of closing, and (ii) Sinclair shall bear
      responsibility to the degree represented by a fraction, the numerator
      of which is the number of days such person was exposed after the
      date of closing, and the denominator of which is the number of days
      such person was exposed both before and after the date of closing.
      Texaco shall indemnify Sinclair with respect to hazardous exposure
      claims and suits to the degree that Texaco bears responsibility under
      this section, except that Texaco shall not be required to indemnify
      Sinclair with respect to the fees and expenses of Sinclair’s attorneys.
      Sinclair shall indemnify Texaco with respect to hazardous exposure
      claims and suits to the degree that Sinclair bears responsibility under
      this section, except that Sinclair shall not be required to indemnify
      Texaco with respect to the fees and expenses of Texaco’s attorneys.
      This section shall not apply to matters covered by the Oklahoma
      Workmen’s Compensation Act. As to those matters to which this


                                         -5-
      section applies, this section rather than section 3.2, 3.3, 3.4 or 3.5
      shall be controlling.

Id. at 83-84.

      The district court rejected Sinclair’s non-contractual or common law

indemnity claim, holding that Oklahoma law requires a legal relationship between

the parties, and Sinclair and Texaco do not have the kind of relationship

necessary for indemnity to be implied. The court then held that the Medlins’

claim was clearly from a “hazardous exposure” and therefore covered by Section

3.6. Since Medlin’s exposure occurred totally post-purchase, the formula

contained in the Section resulted in 0% liability for Texaco. The court further

held that, even if Section 3.6 did not govern the Medlins’ claim, Sinclair could

not prevail under the general indemnity provisions of Section 3.2 either because:

      Pursuant to Paragraph 3.2 of the Purchase Agreement, Texaco agreed
      to indemnify Sinclair “with respect to the consequences of actions
      that Texaco took, or failed to take” while it owned and operated the
      WTRC. Thus, Texaco agreed to hold Sinclair harmless as to any act
      of negligence while the WTRC was under its control. However, the
      state court specifically determined in the action brought by Medlin
      that Texaco could not be held negligent as a matter of law because it
      owed no duty to Medlin. This decision was appealed, affirmed and is
      final. Under the principle of res judicata, parties are barred “from
      relitigating not only the adjudicated claim but also any theories or
      issues that were actually decided or could have been decided in that
      action.” Wilson v. Kane , 852 P.2d 717, 722 (Okla. 1993). As a
      result, “once a court has decided an issue of fact or law necessary to
      its judgment, that issue may not be relitigated between the same
      parties or their privies in a different cause of action.” Id. at n.23.
             Under the plain language of the indemnity clause to the
      Purchase Agreement, Texaco must have committed a negligent act

                                          -6-
      before it may be held liable for indemnity to Sinclair. An
      adjudication by a court of competent jurisdiction has determined that
      Texaco was not negligent since no duty was owed to Medlin and,
      therefore, Sinclair may not recover on its claim for contractual
      indemnity under the theory of indemnity.

Order at 11-12, Appellant’s App. Vol. 2 at 569-70. Finally, the court found that

there were disputed issues of fact as to whether Sinclair’s failure to tender its

defense of the Medlin lawsuit precluded it from seeking contractual

indemnification.

      Sinclair appeals, arguing the district court erred in (1) applying Section 3.6

to this case; (2) barring Sinclair’s contractual indemnification right under Section

3.2 on the ground of res judicata based on the state court’s finding in the Medlin

lawsuit that Texaco owed no duty to Medlin; (3) requiring negligent acts by

Texaco before Section 3.2 applies; (4) construing Section 3.2 on the basis of

Texaco’s liability to Medlin rather than Sinclair’s liability to Medlin; (5)

dismissing Sinclair’s contractual indemnity claim on summary judgment; (6)

holding that a claim for non-contractual or implied indemnity under Oklahoma

law requires a special or legal relationship between indemnitor and indemnitee;

(7) holding that Texaco and Sinclair did not have such a special or legal

relationship; and (8) dismissing Sinclair’s implied indemnity claim on summary

judgment.




                                          -7-
      We review the district court’s grant of summary judgment de novo.

Allstate Ins. Co. v. Murray Motor Imports Co.    , 357 F.3d 1135, 1138 (10th Cir.

2004). Summary judgment is appropriate “if the pleadings, depositions, answers

to interrogatories, and admissions on file, together with the affidavits, if any,

show that there is no genuine issue as to any material fact and that the moving

party is entitled to a judgment as a matter of law.” Fed. R. Civ. P. 56(c). We

view the evidence in the light most favorable to the non-moving party.     Allstate

Ins. Co. , 357 F.3d at 1138. Because this is a diversity case, Oklahoma law

governs the construction of the Purchase Agreement and the parameters of any

common law indemnity claim.



      I. Contractual Indemnity Claim

      The district court held as a matter of law that Sinclair was not entitled to

indemnity from Texaco under the Purchase Agreement because the Medlins’

damages resulted from a “hazardous exposure” to which Section 3.6 of the

Agreement applied and assessed Texaco’s liability as 0%. Sinclair argues the

court erred because Section 3.6 must be construed narrowly to only encompass

hazardous exposure claims involving exposure       both before and after the sale of

the property from Texaco to Sinclair. Because Medlin’s exposure did not straddle




                                           -8-
the sale, Sinclair argues that Section 3.6 is inapplicable and the broad indemnity

provision of Section 3.2 obligates Texaco to indemnify Sinclair.

       We apply principles of Oklahoma law concerning the interpretation of a

contract.

       A contract must be considered as a whole so as to give effect to all
       its provisions without narrowly concentrating upon some clause or
       language taken out of context. The language in a contract is given its
       plain and ordinary meaning unless some technical term is used in a
       manner meant to convey a specific technical concept. The court must
       interpret a contract so as to give effect to the intent of the parties at
       the time the contract was formed.

Mercury Inv. Co. v. F.W. Woolworth Co.          , 706 P.2d 523, 529 (Okla. 1985)

(footnotes omitted); see also Kerr-McGee Corp. v. Admiral Ins. Co.          , 905 P.2d

760, 762 (Okla. 1995); Okla. Stat. tit. 15, § 157 (“The whole of a contract is to be

taken together, so as to give effect to every part, if reasonably practicable, each

clause helping to interpret the others.”). “Whether a contract is ambiguous . . . is

a matter of law for the court to resolve.”      Campbell v. Indep. Sch. Dist. No. 01     ,

77 P.3d 1034, 1039 (Okla. 2003). Finally, “[w]here no ambiguity exists, intent

must be determined from the words used, unless there is fraud, accident, or pure

absurdity.” Public Serv. Co. v. Burlington N. R.R. Co.         , 53 F.3d 1090, 1097 (10th

Cir. 1995) (applying Oklahoma law);          see also Okla. Stat. tit. 15, § 154 (“The

language of a contract is to govern its interpretation, if the language is clear and

explicit, and does not involve an absurdity.”).


                                               -9-
      Considering the Purchase Agreement as a whole, we affirm the district

court’s conclusion that Section 3.6 governs any indemnity obligation for costs

incurred by Sinclair as a result of the Medlin lawsuit. Further, we conclude that

the district court correctly held that Texaco’s indemnity obligation to Sinclair

under that Section is zero.

      Section 3.6 is part of Article III of the Agreement, titled   SHARING OF

LIABILITIES . 1 Article III includes definitions for the terms “indemnify,”

“environmental incident,” and “hazardous exposure.” It provides two broad

indemnity sections, one pursuant to which Texaco agrees to “indemnify Sinclair

with respect to the consequences of actions that Texaco took, or failed to take, as

the owner or operator of the [Refinery], at any time prior to” the sale of the

property to Sinclair (Section 3.2), and one pursuant to which Sinclair makes a

reciprocal agreement to “indemnify Texaco with respect to the consequences of

actions that Sinclair takes or fails to take, as the owner or operator of the

[Refinery], at any time from and after” the sale of the property to Sinclair

(Section 3.3). Appellant’s App. Vol. I at 82.



      1
       Section 8.14 of the Agreement specifically states that “[t]he article and
section headings contained in this Agreement are for reference purposes only and
shall not effect [sic] in any way the meaning or interpretation of this Agreement.”
Appellant’s App. Vol. I at 122. We accordingly give no added weight to, nor do
we attribute any particular meaning to, the headings contained in the Agreement,
other than as simply words or phrases which are a part of the Agreement.

                                            -10-
       In addition to these two broad reciprocal indemnity provisions, Article III

contains three narrower sections, each addressing indemnity for a particular type

of liability. Section 3.4 addresses “environmental incident claims,”    2
                                                                            Section 3.5

addresses “underground petroleum claims” and Section 3.6 addresses “hazardous

exposure claims.” Sections 3.4 and 3.5 are similar, indeed parallel, in certain

respects.

       Under Section 3.4, Sinclair agrees to indemnify Texaco for claims “based

on any environmental incident which has occurred, is occurring or may occur in

connection with any of those matters referred to in sections 5.1, 5.2, 5.3, 5.4, and

5.5 of this Agreement, regardless of whether or not such environmental incident

was caused by Texaco’s negligence.”        Id. at 82. Sections 5.1 through 5.5, in turn,

address various known materials buried underground at various locations on the

Refinery premises.    3
                          With respect to these known buried materials, Sinclair agrees

       2
           An “environmental incident” is defined as:

        any release (whether directly or indirectly, sudden or not sudden,
       accidental or not accidental) of any substance into the environment
       which has the potential to do environmental harm, and includes,
       without limitation, all releases, contamination and/or pollution to the
       ground, ground water and/or surface water, and also includes any
       spilling, pouring, leaking, seeping or any like occurrence into or
       under the ground, or into any surface or underground water.

Paragraph 3.1(c), Appellant’s App. Vol. I at 81.
       3
           These sections address sludge in petroleum storage tanks (section 5.1),
                                                                        (continued...)

                                            -11-
to accept responsibility for them and for any continuing obligations with respect

to them, following its purchase of the property from Texaco. Section 3.4 also

specifically states that “[a]s to those matters to which this section applies, this

section rather than section 3.2 or 3.3 shall be controlling.”    Id. at 83.

       Section 3.5 similarly provides that “Sinclair shall indemnify Texaco with

respect to any claim or suit based on any environmental incident which has

occurred, is occurring or may occur in connection with any of those matters

referred to in section 5.6 of this Agreement, regardless of whether or not such

environmental incident was caused by Texaco’s negligence.”          Id. Section 5.6, in

turn, states Sinclair’s acknowledgment of the existence of “substantial quantities

of petroleum” on the Refinery premises.        Id. at 99. Under Section 3.5, Sinclair

assumes complete responsibility for and agrees to indemnify Texaco for any

claims or liability in connection with the underground petroleum. Further, as with

sections 3.4 and 3.6, Section 3.5 explicitly states that it (section 3.5) applies

rather than sections 3.2 or 3.3 “[a]s to those matters to which this section

applies.” Id. at 83.




       (...continued)
       3

buried sludge in sites near petroleum storage tanks (section 5.2), a lead pit
(section 5.3), active hazardous waste disposal sites (section 5.4), and five active
hazardous waste storage sites (section 5.5).

                                             -12-
       Section 3.4 and 3.5, when read together and in the context of Article III as

a whole, indicate that the parties intended that all indemnity questions arising out

of any and all “environmental incidents” stemming from underground petroleum

or any of the buried materials referred to in Sections 5.1 through 5.5 be resolved

under Section 3.4 (buried materials/environmental incident claims) and Section

3.5 (underground petroleum/environmental incident claims), and not under the

broader indemnity provision of Section 3.2. Section 3.4 and 3.5 specifically state

that as to “those matters” to which each section applies (buried materials

environmental incident claims in Section 3.4 and underground petroleum

environmental incident claims in Section 3.5) Section 3.2 has no applicability.

We must decide if Section 3.6 should be similarly interpreted to apply to all

hazardous exposure claims, or only to some such claims while others are

addressed by Section 3.2. We hold that it should be interpreted to apply to all

hazardous exposure claims.

       We examine the language of the Section, bearing in mind that “each clause

help[s] to interpret the others.” Okla. Stat. tit. 15, § 157. The first sentence of

Section 3.6 states that it applies to “any hazardous exposure claim or suit based

on the exposure of any person which occurred both before and after the date of

closing.” Appellant’s App. Vol. I at 83. Read in isolation, that sentence appears

at first to be ambiguous. It could be read, as Sinclair urges us, to apply   only to


                                             -13-
exposures occurring both before and after the sale from Texaco to Sinclair.

However, it could also be read to apply to “any” hazardous exposure claims, both

to those occurring before and to those occurring after the date of closing, as well

as to exposures occurring pre- and post-closing. The remainder of the Agreement

convinces us that the parties intended the phrase to be read more broadly than

Sinclair does. Indeed, except for that one part of that one sentence, nothing else

in the structure or language of the Agreement suggests that the parties intended to

define “hazardous exposure claims” narrowly.

      First, the definition of “hazardous exposure claims” in Section 3.1(d) does

not limit the time frame for such exposures. It specifically contemplates

hazardous exposures of an “employe[e] . . . of Sinclair,” although it is unlikely

that a Sinclair employee would be the victim of a straddle exposure. Further, the

second part of the first sentence provides that each party (Sinclair and Texaco)

“shall bear responsibility to the degree represented by a fraction” calculated in

terms of the number of days the hazardous exposure occurred before and after the

date of the closing of the sale between Texaco and Sinclair. That formula

contemplates, and certainly does not eliminate, exposures which do not straddle

the sale date. Rather, the formula simply makes clear that liability for hazardous

exposures follows ownership of the Refinery property.




                                         -14-
      Moreover, the second sentence of Section 3.6 states that “Texaco shall

indemnify Sinclair with respect to hazardous exposure claims and suits to the

degree that Texaco bears responsibility under this section.” Texaco’s

“responsibility” is, as indicated, calculated using the formula provided in Section

3.6, which assesses responsibility according to how much of the hazardous

exposure occurs during Texaco’s ownership of the property. Thus, as applied to

the Medlin exposure, Texaco’s responsibility to Sinclair is zero, because the

exposure occurred completely post-closing.

      Additionally, Section 3.6, like Sections 3.4 and 3.5, expressly states that it

applies “rather than section 3.2” “[a]s to those matters to which this section

applies.” An entirely reasonable reading of “those matters,” in the context of

Texaco’s indemnity obligations, would be “hazardous exposure claims and suits

to the degree that Texaco bears responsibility under this section.” As to those

claims, Section 3.2 has no applicability. Section 3.2’s statement of Texaco’s

broad indemnity obligation is irrelevant where Texaco’s “responsibility” for a

hazardous exposure claim has been calculated under Section 3.6.

      Finally, Sinclair’s narrow interpretation of Section 3.6 as applying only to

straddle exposures could lead to absurd results, or certainly results not likely to

have been intended by the parties. If, for example, someone was exposed to a

hazardous substance on the Refinery premises for some period of time both prior


                                         -15-
to and following the sale of the Refinery from Texaco to Sinclair, Texaco’s share

of liability under Section 3.6 would diminish, and Sinclair’s would increase, in

accordance to what proportion of the exposure occurred both pre- and post- sale.

But if the entire exposure occurs post-closing, Sinclair would assert that Section

3.6 has no applicability, and that Section 3.2 imposes 100% liability upon Texaco.

Thus, Texaco would incur diminishing liability for certain exposures, as a

diminishing proportion of those exposures occurred pre-sale, during the time

when Texaco still owned and controlled the property. But Texaco would incur

complete liability for entirely post-sale exposures,   none of which occurred while

it still owned and controlled the property. That is the kind of absurdity which we

must avoid when interpreting this Agreement.

       We therefore conclude that the reasonable, rational interpretation of Section

3.6 is that it applies to all hazardous exposure claims, whether they occur entirely

pre-closing, entirely post-closing or straddle the closing date. Application of the

formula contained in the Section apportions liability in accordance with

ownership of the premises upon which the exposure occurred. Accordingly, the

district court correctly applied Section 3.6 to determine Texaco’s indemnity

obligation to Sinclair for damages incurred as a result of the Medlin lawsuit, and

it correctly determined that Texaco was not obligated to indemnify Sinclair at all.

Because we have held that Section 3.6 exclusively determines indemnity


                                            -16-
obligations for hazardous exposure claims like the Medlins’ claim, we do not

address the propriety of the district court’s application of Section 3.2 to this case.



       II. Non-Contractual Indemnity Claim

       Sinclair argues that, separate from any contractual indemnity under the

Purchase Agreement, Texaco is obligated to indemnify it under principles of

Oklahoma common law. The district court rejected this argument, holding that

Oklahoma law requires the existence of a legal relationship between the parties.

Sinclair concedes that certain cases decided by the Oklahoma Supreme Court do

contain language expressing the necessity for such a relationship, but it argues

that other cases are not so clear such that “Oklahoma law is inconsistent with

respect to whether a legal or special relationship between indemnitor and

indemnitee is a prerequisite for a common law indemnity claim.” Sinclair’s Reply

Br. at 14 n.8. We disagree.

       In National Union Fire Ins. Co. v. A.A.R. Western Skyways, Inc.      , 784 P.2d

52 (Okla. 1989), the Oklahoma Supreme Court expressly stated that “Oklahoma

case law has always premised this [non-contractual] right of indemnity on the

understanding that a legal relationship exists between the parties.”     Id. at 54; see

also Woolard v. JLG Indus., Inc.    , 210 F.3d 1158, 1178 (10th Cir. 2000) (noting

that under Oklahoma law “[n]oncontractual or equitable indemnity may arise from


                                            -17-
a legal relationship between the parties” (internal quotation marks omitted));

Daugherty v. Farmers Coop. Ass’n        , 790 P.2d 1118, 1120 (Okla. Ct. App. 1989)

(“A right to implied indemnity may arise out of a contractual or a special

relationship between parties and from equitable considerations.”);        Cent. Nat’l

Bank of Poteau v. McDaniel , 734 P.2d 1314, 1316 (Okla. Ct. App. 1986) (same).

Sinclair asserts that Porter v. Norton-Stuart Pontiac-Cadillac of Enid      , 405 P.2d

109 (Okla. 1965), found an implied obligation to indemnify in the absence of a

special or legal relationship between the indemnitor and the indemnitee. We

disagree. Porter involved a respondeat superior relationship, as subsequent

Oklahoma courts have indicated.         See Burke v. Webb Boats, Inc. , 37 P.3d 811,

814 (Okla. 2001) (citing     Porter for the proposition that “[a] master is entitled to

indemnity from the servant where the negligence of the servant causes damage to

a plaintiff but no fault is attributable to the master”);   Nat’l Union Fire Ins. Co. ,

784 P.2d at 55 (describing     Porter as “decided within the context of the rule of

respondeat superior”).

       Sinclair argues that, even if a legal or special relationship is required

before an implied right to indemnification arises, Texaco and Sinclair have such a

relationship by virtue of the Purchase Agreement. We again disagree. The seller

and buyer of real property do not, by virtue of that status alone, have the kind of

legal or special relationship Oklahoma courts have required for implied indemnity


                                              -18-
to exist. Sinclair’s claim that Texaco is impliedly obligated to indemnify it for

losses incurred by virtue of the Medlin lawsuit accordingly fails.



                                  CONCLUSION

      For the foregoing reasons, the district court’s grant of summary judgment to

Texaco is AFFIRMED. We deny any pending motions.

                                                ENTERED FOR THE COURT


                                                Stephen H. Anderson
                                                Circuit Judge




                                         -19-
03-5116, Sinclair Oil v. Texaco, Inc.
EBEL, Circuit Judge, dissenting.


      I must respectfully dissent. It is my judgment that paragraph 3.2 of the

Purchase Agreement prevails. I believe that paragraph 3.6 was a special purpose

paragraph drafted only to cover a specific situation that the parties had in mind

when a hazardous substance exposure “occurred      both before and after the date of

closing.” (Emphasis added.) I see nothing absurd in applying paragraph 3.6 to

that specific situation, while applying the more general indemnity provision of

paragraph 3.2 to all other claims, such as the claim before us.

      Further, I do not believe that paragraph 3.2 is limited only to situations

involving Texaco’s negligence. To the contrary, paragraph 3.2, by its own words,

applies more broadly to “ actions that Texaco took, or failed to take” (emphasis

added), rather than simply to negligent actions.

      Because I believe that paragraph 3.2 of the Purchase Agreement explicitly

covers this situation, I do not believe that Texaco can rely on any implied

indemnification under Oklahoma’s common law.

      For these reasons, I would reverse and remand for further proceedings.